                    Case 18-20019-EPK                Doc 240         Filed 03/20/19          Page 1 of 7



                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                      WEST PALM BEACH DIVISION
                                          www.flsb.uscourts.gov

In re:
                                                                     Case No. 18-20019-EPK
FRANK INVESTMENTS, INC., et al.,                                     Chapter 11
                                                                     (Jointly Administered)
                     Debtor.


MURRELLS RETAIL ASSOCIATES, LLC'S AMENDED MOTION TO CONVERT
 FRANK ENTERTAINMENT COMPANIES, LLC'S CHAPTER 11 CASE TO A
CASE UNDER CHAPTER 7 OF THE BANKRUPTCY CODE AND REQUEST TO
                      SHORTEN NOTICE1

*EXPEDITED HEARING REQUESTED PURSUANT TO LOCAL RULE 9013-1(F).*

                                        BASIS FOR EXPEDITED RELIEF

               Since this Motion was prepared and filed an application to employ a
               financial advisor has been filed on an expedited basis and set for a
               hearing on March 21, 2019. Although Murrells will oppose this Motion
               with regard to Frank Entertainment Companies, LLC, there is
               increased urgency for Murrell's Motion to Convert to be considered as
               expeditiously as possible.

               The Debtor, along with two other commonly owned companies that
               are also debtors in possession in cases jointly administered by this
               court, has moved for a second, 90 day extension of its time to file a
               Disclosure Statement and Plan of Reorganization and its exclusive
               periods to file a plan and solicit acceptances thereof. The Debtors'
               motion has been set for a hearing on March 27, 2018. In the event
               Murrell's motion to convert is granted, it will render the Debtors'
               request moot as to Frank Entertainment, Inc. Murrells requests that
               the hearing on this motion to convert be considered at the same time
               as the Debtors' motion to extend its time to file a Disclosure
               Statement and Plan of Reorganization and extend its exclusive
               periods.



           1
          This Motion is amended: (1) to clarify that it pertains to Frank Entertainment Companies, LLC, as opposed
to Frank Entertainment Companies, Inc. and (2) to expand upon the request for expedited relief and comply with Local
Rule 9013-1(F).




         FOWLER WHITE BURNETT P.A. • 515 NORTH FLAGLER DRIVE, SUITE 2100, WEST PALM BEACH, FLORIDA 33401 • (561) 802-9044
                  Case 18-20019-EPK               Doc 240         Filed 03/20/19          Page 2 of 7



             Murrells Retail Associates, LLC ("Murrells"), a creditor and party in interest, by and

 through undersigned counsel, files this motion (the "Motion") pursuant to section 1112(b)

 of Title 11 of the United States Code (the "Bankruptcy Code") for entry of an order

 converting Frank Entertainment Companies, LLC's ("FEC" or the "Debtor") Chapter 11

 case to a case under Chapter 7 of the Bankruptcy Code.2


                                                INTRODUCTION

         1. Based upon the Debtor's filings in this case, including but not limited to its Schedules

of Assets and Liabilities and Statement of Financial Affairs ("Schedules") [D. E. 29] and its

Monthly Operating Reports ("MORs"), FEC has no operations. It admittedly exists solely to own

other non-debtor entities. The Schedules and MORs do not provide any information regarding

these non-debtor entities other than their existence. Any assets these entities may own are not

collateral securing a claim of any other creditor in these cases.

         2. FEC's MOR's show no sales between August and December, which is the month for

which the most recent MOR was filed. The Schedules list approximately $28,341,805.34 in

unsecured debt, exclusive of Murrell's $21,824,689.74 claim (subject to reduction under

Bankruptcy Code section 502(b)(6)). 3 Murrells is probably the Debtor's largest creditor even after

its claim is reduced, since Frank Investments, Inc. ("Investments") has negotiated treatment of
Bancorp's – its secured creditor - claim in connection with a Plan of Reorganization filed by

Investments, which provides that all of Bancorp's collateral will be returned to it and presumably




         2
           Although there are four independent cases, none of them have been substantively consolidated.
Consolidation of FEC with any of the other debtors would not be appropriate as a matter of law given the absence of
commonly owned or pledged assets, or commingling thereof.


         3
           The Schedules list Bancorp as having an unsecured claim in the amount of $17,470,114.97. This amount
is actually much less since Bancorp's claim is largely secured. In its own motion to convert the Investments case,
Bancorp states that it is unsecured by approximately $1.5Million according to recent appraisals (see D. E. 111 at ¶ 3).



                                                           -2-
      FOWLER WHITE BURNETT P.A. • 515 NORTH FLAGLER DRIVE, SUITE 2100, WEST PALM BEACH, FLORIDA 33401 • (561) 802-9044
                 Case 18-20019-EPK                Doc 240         Filed 03/20/19          Page 3 of 7



liquidated, with any deficiency claim to be an unsecured claim against all of the other debtors in

these jointly consolidated cases, since they are all borrowers in relation to Bancorp.4

         3. Undersigned counsel has conferred with Bancorp's counsel. Bancorp does not object to

the relief requested in this motion.

         4. This case was filed in August of 2018. Notwithstanding that the Debtor was provided

with an additional ninety days from the date it was originally ordered to file a Disclosure Statement

and Plan of Reorganization, it failed to do so. Given its lack of operations, the negotiated treatment

of Bancorp's claim in the Investments case, its ownership of unencumbered assets (which may or

may not have any value) and the fact that it has only unsecured creditors, filing a Disclosure

Statement was not a complicated task. FEC has not complied with its obligations as a debtor in

possession or the orders of this court, and there is nothing in this court's record which indicates

that it can. There is no reasonable basis for FEC to remain a debtor in possession. In view of its

stated, unencumbered assets and the complete lack of disclosure about them,5 conversion of this

case, as opposed to dismissal, is in the best interests of creditors at this juncture.

         5. This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

This matter is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A) and the Court may enter

a final order consistent with Article III of the United States Constitution. The statutory predicate

for the relief sought in this Motion i s s ection 1112(b) of the Bankruptcy Code. Venue is proper
in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.
                                               BACKGROUND

         6. Murrells owned a land lease pertaining to certain property located in a strip mall in

South Carolina. After a number of defaults and agreements to enable Frank Theatres Inlet



         4
           The Schedules provide that Surrey Bank & Trust has a claim of $4,308,511.89. This claim is listed as
contingent. It is also a guarantee claim, meaning that in all probability there is another debtor or other source that it
may seek to recover from.
         5
            There was clearly a substantial amount of litigation pre-petition. A number of creditors are lawyers or law
firms, including one firm with a claim of $555,072.98 (see Schedules at p. 12). There is presumptively a reason for
this and it should be investigated.



                                                           -3-
      FOWLER WHITE BURNETT P.A. • 515 NORTH FLAGLER DRIVE, SUITE 2100, WEST PALM BEACH, FLORIDA 33401 • (561) 802-9044
                Case 18-20019-EPK                Doc 240         Filed 03/20/19          Page 4 of 7



Square, LLC to continue to occupy the property (the Debtor and Bruce Frank guaranteed

payment under the lease), the Debtor abandoned the property and Murrells accelerated and

terminated the lease. Murrell's claim against Frank Theatres Inlet Square, LLC (and by

extension against the Debtor) has since been liquidated in an amount of $21,824,689.74.




                                                  ARGUMENT

The Court Should Convert This Case to Chapter 7 Case Under Section 1112(b) of
the Bankruptcy Code

       7. Section 1112(b) of the Bankruptcy Code authorizes this to convert a chapter 11 case

to a chapter 7 case for cause, on request of a party in interest and after notice and a hearing.

Section 1112(b) of the Bankruptcy Code provides in pertinent part that:

                   (b) (1) Except as provided in paragraph (2) and subsection (c),
                   on request of a party in interest, and after notice and a hearing,
                   the court shall convert a case under this chapter to a case under
                   chapter 7 or dismiss a case under this chapter, whichever is in
                   the best interests of creditors and the estate, for cause unless the
                   court determines that the appointment under section 1104(a) of
                   a trustee or an examiner is in the best interests of creditors and
                   the estate.

 11 U.S.C. § 1112(b). Murrells does not believe that either of the exceptions set forth in

 subparagraphs (b)(2) or (c) apply in the present case. Subparagraph (2) of section 1112(b)

 states that the court may not convert a case if it finds and specifically identifies "unusual

 circumstances establishing that converting or dismissing the case is not in the best interests

 of creditors and the estate" and the debtor or an interested party establishes a reasonable

 likelihood that a plan will be timely confirmed and that the grounds for converting include



                                                          -4-
     FOWLER WHITE BURNETT P.A. • 515 NORTH FLAGLER DRIVE, SUITE 2100, WEST PALM BEACH, FLORIDA 33401 • (561) 802-9044
                Case 18-20019-EPK                Doc 240         Filed 03/20/19          Page 5 of 7



 an act or omission by the debtor for which there is a justification and which will be cured

 within a reasonable period. 11 U.S.C. § 1112(b)(2). There are no unusual circumstances with

 regard to Entertainment and is no justification for FEC's delay in preparing a Disclosure

 Statement and Plan. As discussed below, there is no reasonable likelihood that a plan will be

 confirmed. Subsection (c) is not relevant to this case.

          8. Bankruptcy Code section 1112(b)(4) defines "cause" for purposes of conversion or

dismissal of a Chapter 11 case. Under section 1112(b)(4)(A) of the Bankruptcy Code, cause exists

to convert or dismiss where there is both continuing loss to, or diminution of, the estate and the

absence of a reasonable likelihood of rehabilitation. Johnston, 149 B.R. at 162; In re Citi-

Toledo Partners, 170 B.R. 602, 606 (Bankr. N.D. Ohio 1994). Diminution of an estate exists

where, for example, the debtor's business has ceased or the debtor 's liabilities outstrip its assets.

Id. at 606. FEC admittedly has no operations and no reasonable likelihood of rehabilitation.

Murrells will vote against any Plan that does not pay its claim, as allowed by this court, in full and

otherwise preserves its rights as against Bruce Frank.

          9. A debtor lacks "a reasonable likelihood of rehabilitation" where, for example, it

lacks income, operating funds, employees, or "continuing revenue-generating activity." See id.

at 606-07, 609; see also Johnston , 149 B.R. at 162 (debtor lacked income); In Great American

Pyramid Joint Venture, 144 B.R. 780, 791 (Bankr. W.D. Tenn. 1992) (debtor lacked operating

funds).

          10. FEC's Schedules and MOR's speak for themselves. FEC has no income. It has no

employees and it is not engaged – nor will it be engaged – in any revenue-generating activity,

much less continued revenue-generating activity. It does not have the ability to accumulate funds

necessary to confirm a Plan of Reorganization.

          11. In addition to the absence of a reasonable likelihood of rehabilitation, there is a

continued, unexcused failure to satisfy timely filing and reporting requirements established by the
U.S. Trustee's Guidelines for Debtors in Chapter 11 cases and the failure to file a Disclosure



                                                          -5-
     FOWLER WHITE BURNETT P.A. • 515 NORTH FLAGLER DRIVE, SUITE 2100, WEST PALM BEACH, FLORIDA 33401 • (561) 802-9044
                Case 18-20019-EPK                Doc 240         Filed 03/20/19          Page 6 of 7



Statement or a Plan of Reorganization within the time fixed by an order of this court, especially

after the Debtor was provided with an additional ninety days to do so.                         No creditors in FEC's

chapter 11 case have been provided with any information regarding the entities FEC owns, which

are its only assets. This is precisely what should not be done in a chapter 11 case. FEC does not

deserve to remain in Chapter 11.

This Case Should Be Converted To A Chapter 7 Case Rather Than Dismissed
       12.       There is nothing FEC is doing that cannot be done by a Chapter 7 Trustee. A

Chapter 7 Trustee will likely act more prudently than the Debtor with respect to creditors,

including investigation of the Debtor and its wholly owned businesses, how the Debtor

accumulated the amount of debt listed in its Schedules, and the prosecution of avoidance and

related actions. Conversion is, by far, more appropriate than dismissal and is in the best

interest of all of FEC's creditors.

                                                  CONCLUSION
         13.     There is no valid reason for FEC to remain in chapter 11. It has no income. It has

 no continuing business. It has no creditor support that Murrells is aware of, and Murrells is its

 largest unsecured creditor. Its case should be converted to a Chapter 7 case, since doing so is in

 the best interest of all creditors. Murrells respectfully requests that this Court enter an Order

 granting this Motion, converting this case to a case under chapter 7 of the Bankruptcy Code

 and granting such other and further relief as the Court deems just and appropriate.

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for

the Southern District of Florida and that I am in compliance with the additional qualifications to

practice in this Court as set forth in Local Rule 2090-1(A).




                                                          -6-
     FOWLER WHITE BURNETT P.A. • 515 NORTH FLAGLER DRIVE, SUITE 2100, WEST PALM BEACH, FLORIDA 33401 • (561) 802-9044
           Case 18-20019-EPK                Doc 240         Filed 03/20/19          Page 7 of 7



                                                 /s/ Eric A. Rosen
                                                 Eric A. Rosen
                                                 Fla. Bar No. 36426
                                                 Email: erosen@fowler-white.com

                                                 FOWLER WHITE BURNETT, P.A.
                                                 Northbridge Centre
                                                 515 North Flagler Drive, Suite 2100
                                                 West Palm Beach, Florida 33401
                                                 Telephone: (561) 802-9044
                                                 Facsimile: (561) 802-9976




                                                     -7-
FOWLER WHITE BURNETT P.A. • 515 NORTH FLAGLER DRIVE, SUITE 2100, WEST PALM BEACH, FLORIDA 33401 • (561) 802-9044
